72 F.3d 121
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Joseph FALCONE, Defendant, Appellant.
No. 95-1026.
United States Court of Appeals, First Circuit.
Dec. 7, 1995.

William A. Hahn and Hahn & Matkov on brief for appellant.
Jay P. McCloskey, United States Attorney, Helene Kazanjian, Assistant U.S. Attorney, and George T. Dilworth, Assistant U.S. Attorney, on brief for appellee.
Before TORRUELLA, Chief Judge, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
Having carefully reviewed the parties' briefs and the record, we affirm the judgment.  Contrary to appellant's suggestion, the Sentencing Guidelines explicitly provide that "uncounseled misdemeanor sentences where imprisonment was not imposed" are "to be counted in the criminal history score."   U.S.S.G. Sec. 4A1.2 comment.  (backg'd).  Falcone's constitutional challenge was rejected by the Supreme Court in Nichols v. United States, 114 S.Ct. 1921 (1994).  Accordingly, the district court committed no error, much less plain error, in computing appellant's criminal history score.  Affirmed.  See Loc.  R. 27.1.